Citation Nr: 0724830	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for alcoholism as secondary 
to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1965 to March 1971.  He served in Vietnam 
from January 1967 to January 1968.  The veteran's awards and 
decorations include the Vietnam Service Medal with three 
bronze service stars.  His specialty was pilot.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied entitlement to service connection for 
alcoholism. 

A rating decision dated in April 2006 continued a 30 percent 
rating for PTSD.  The veteran was notified of this decision 
in April 2006.  He did not appeal this decision.  Thus, that 
issue is not before the Board for appellate review at this 
time.  38 C.F.R. § 20.200 (2006).  

The testified at a hearing before the undersigned in February 
2007.  A copy of the hearing transcript is of record.  
Additional evidence has been received since the last 
supplemental statement of the case (SSOC), and the veteran 
signed a waiver of initial review by the RO of such evidence.  
Accordingly, the Board may proceed with the veteran's appeal 
at this time.  38 C.F.R. § 20.1304 (2006).    


FINDING OF FACT

The weight of competent medical evidence showed that 
alcoholism, in remission since 1990, is not secondary to 
service-connected PTSD and no impairment currently results 
from it. 






CONCLUSION OF LAW

Service connection for alcoholism as secondary to service-
connected PTSD is not warranted.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.302,  3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 and May 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notices to 
the appellant is harmless because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notices.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the June 2006 supplemental statement of 
the case. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and; 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with a separate notification letter of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.   Rather, this 
information was provided to him in a June 2006 SSOC.  The 
veteran is not prejudiced by having the information sent to 
him in this fashion, however.  As service connection is 
denied herein, a disability rating and an effective date are 
not to be assigned and those matters become moot.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  He has been 
provided several VA examinations, in September 2004 and March 
2006.  As discussed above, he has submitted additional 
evidence for consideration.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Legal Criteria for Secondary Service Connection for Alcohol 
Abuse

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  No compensation shall be paid if the disability is 
a result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
As a matter of law, direct service connection for substance 
abuse is not available.  This does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368, 1376 (2001). However, this compensation may be awarded 
only "where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See id. 
at 1381.   

Disability that is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  

Factual Background

Service medical and personnel records disclose no findings, 
treatment or history of alcoholism.  

The veteran was hospitalized at a VA facility in January 
1977, at which time he reported that he drank too much.  The 
final diagnosis was neurotic depression.  

VA outpatient treatment records dated in June 2000 show that 
the veteran was seen for an initial intake visit for 
psychiatric problems.  It was reported that the veteran had a 
history of alcohol abuse since Vietnam, and he had been in 
recovery for 10 years.  He was employed as an addiction 
therapist for the past 6 years.  Psychological testing was 
accomplished at that time, and the Axis I diagnoses included 
alcohol dependence, in remission.  

The veteran was afforded a VA examination for PTSD in August 
2001.  It was reported that the veteran used to drink heavily 
but he had been completely sober for the past 11 years.  The 
Axis I diagnosis was PTSD.  

A rating decision dated in November 2001 granted service 
connection for PTSD, effective in July 2000.  

A letter dated in May 2004 from W.M. Loving, MD, indicates 
that he was the veteran's psychiatrist, and that he treated 
the veteran for PTSD and depression.  The doctor stated that 
the veteran had a significant alcohol dependence related to 
PTSD.  He was drinking as a result of PTSD symptoms.  The 
veteran was now sober, but all of his alcohol problems had 
been closely associated and related to PTSD.  

VA outpatient treatment records dated in May 2004 note a 
recovery of 13 years of the veteran's alcohol habit.  

On VA examination of September 2004, the veteran stated that 
he had alcoholism that he related to his PTSD.  He had not 
had any alcohol to drink since January 1990, and he currently 
had no history of alcohol use or problems with its use.  His 
employment was as an alcohol and drug counselor for the past 
25 years.  He missed no work except for a month when he felt 
"burned out."  There was no diagnosis relative to 
alcoholism.  

In December 2004, the veteran submitted a copy of a magazine 
article entitled "The Definition of Alcoholism."  He 
highlighted that the definition recognized alcoholism as a 
primary, chronic disease.  He also submitted resolutions from 
the American Medical Association that classified alcoholism 
as a disability.       

In March 2005, the veteran submitted another article from The 
National Council on Alcoholism and Drug Dependence also 
entitled "Definition of Alcoholism."    

The veteran underwent VA psychiatric examination in March 
2006, at which time his subjective complaints included 
chronic chemical dependency, in remission.  He reported that 
he lost about 1-2 days per month from his job because of 
feeling "burnt out."  It was noted that the veteran was 
employed full-time over the past 13 years as an addiction 
counselor.   The veteran states that he had a history of 
alcohol abuse which he dated to his service in Vietnam.  He 
did drink an occasional beer with friends in high school, but 
his heavy use of alcohol began in Vietnam. On returning from 
missions, the servicemen would be rewarded by receiving a 
fifth of vodka. He stated that he began drinking heavily and 
continued drinking heavily with increasing amounts until he 
completely gave up alcohol in 1990.  Since then, he was 
completely abstinent.  He reported that he had multiple 
family members who had alcohol problems and that there was 
likely a genetic component involved in his previous tendency 
to use alcohol, but the primary cause was his Vietnam 
service.  The pertinent Axis I diagnosis was alcohol 
dependence, in remission.  The examiner stated that alcohol 
dependence did not contribute to impairment of functioning 
otherwise found.  

A letter dated in February 2007 from W.M. Loving, MD, 
indicates that the veteran is a recovering alcoholic and was 
sober since 1990.  The veteran continued to attend weekly 
meetings, and he worked as a counselor in the field to help 
him stay sober.  The doctor stated that the veteran still 
struggled with alcohol cravings and he actively avoided 
situations that involved drinking.  The veteran actively 
worked on sobriety every day, and he judiciously did this.  

The veteran provided sworn oral testimony at a hearing at the 
RO before the undersigned in February 2007.  The veteran 
described how he lost a marriage and probably a career due to 
drinking.  He stated that he worked daily at maintaining his 
sobriety, and he must avoid certain social activities, such 
as happy hours, because he knows his own limitations.  
Hearing transcript (T.), 3.  The veteran observed he provided 
a medical statement by a psychiatrist who was certified by 
the Society of Addiction Medicine, and that doctor clearly 
related alcoholism to his PTSD.  He also stated that the VA 
examiners did not have such certification.  T. 4.  

Analysis

Upon consideration of the entire record, the Board concludes 
that service connection for alcoholism is not warranted. In 
general terms, compensation is granted for disability 
resulting from injury or disease suffered in the line of 
duty.  Compensation is not provided if disability is a result 
of a person's own willful abuse of alcohol and drugs.  
38 U.S.C.A. § 1110.  The plain language of the legal standard 
for secondary service connection requires that the secondary 
disorder be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310. 
This language requires more than an association, linkage, or 
relationship.  It requires that the service-connected 
disability caused the secondary disorder.  That a veteran has 
both PTSD and an alcohol or drug abuse disability does not 
mean that the VA is prohibited from concluding that drug or 
alcohol abuse was due to willful action.  Allen v. Principi, 
237 F.3d 1368, 1378 (2001).   In this case, medical evidence 
must show that the veteran's PTSD caused alcoholism.  The 
Board concludes that it does not.

The great weight of medical evidence including veteran's 
statements recorded in the context of medical treatment 
showed that the veteran used alcohol prior to any symptoms or 
diagnoses of PTSD.  Per the post-service record, the veteran 
consistently attributes his initial abuse of alcohol to his 
time of service when he began using vodka after certain 
missions were completed.  The service medical records show no 
pertinent findings as to alcohol abuse or psychiatric 
illness, including PTSD.   As discussed above, direct service 
connection for alcohol abuse as incurring in service is 
prohibited by law.   38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 
(No compensation shall be paid if the disability is a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs).  Therefore, although the veteran is certainly 
competent to state when he began abusing alcohol, the law 
precludes a grant of direct service connection for incurrence 
of alcohol dependency during service and there is no 
indication by competent and probative evidence that the 
veteran had PTSD while still in service.  That is, there can 
be no secondary service connection (for alcohol abuse) based 
on a disability that was not yet present (PTSD).   

The first evidence of record referring to alcohol use, the 
post-service VA hospitalization in January 1977, shows that 
the veteran reported that he drank too much.  At that time, 
he reported a variety of stressors, including being divorced, 
having a young child, feeling that his boss at work was 
harsh, and having disappointment for being turned down as a 
pilot.  On discharge from the 1977 hospitalization, there 
were no findings of PTSD, nor was the neurotic depression or 
alcohol use linked with any incident in service.  Rather, 
there was no mention of service.  Thus, this evidence does 
not tend to support the claim.   

Except for the most recent private physician's statements in 
2004 and again in 2007, no VA medical provider stated that 
the veteran's PTSD caused or resulted in alcoholism.  VA 
examiners have recorded the veteran's report of the onset and 
etiology of the alcohol abuse, but it has not been endorsed 
in the examiner's own opinion.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  On no occasion did a 
medical provider state that the veteran's PTSD rendered him 
incapable of choosing to avoid alcohol.  

The Board carefully considered the specific medical 
statements from W.M. Loving, MD in 2004 and 2007.  Although 
this examiner related the veteran's alcohol problems to PTSD, 
the examiner did not elaborate or provide a rationale, and 
such causation would be questionable given the great weight 
of earlier medical evidence.  That is, Dr. Loving summarily 
stated that "all" of the veteran's alcohol problems had 
been closely associated and related to his PTSD.  There was 
no rationale or other explanation, including any reference to 
the other stressors involved in the veteran's life or the in-
service abuse of alcohol that preceded any PTSD.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).   

The Board also acknowledges that in support of his assertions 
the veteran has submitted a copy of text evidence pertinent 
to alcoholism.  A review of the text submitted, to include 
the specific passages highlighted by the veteran, fails to 
provide specific information so as to support his claim.  See 
Wallin v. West, 11 Vet. App, 509, 514 (1998).  That is, while 
it is recognized that alcoholism is chronic in nature, the 
text does not, and cannot, link the veteran's own symptoms or 
actions to his service-connected disability.  

The Board also acknowledges that the veteran is a 
professional who is a trained counselor in the area of 
substance abuse.  Further, he has testified under oath that 
it is his opinion that his alcoholism is secondary to his 
PTSD.   VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence.  Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).   Clearly, the veteran has an interest in the 
outcome of this case, and as such, his statements and 
recollections must be carefully weighed against the other 
evidence of record.   See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  
Although the Board does not doubt the sincerity that the 
veteran links his alcohol problems to service, the early 
service medical records and medical reports closer in time to 
service are of higher probative value and do not associate 
the reported drinking problems to service, including as 
opposed to other stressors.   The Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). 

Finally, the VA examiners have assessed the degree of 
impairment resulting from alcoholism.  Initially, the 
alcoholism is in "complete remission since 1990" and the 
opinion is that there is currently no additional impairment 
attributed to it.   In order to be considered for service 
connection, a claimant must have a current disability. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  This 
evaluation was made by a VA examiner who is aware of the 
parameters that constitute a disability for compensation 
purposes.  Consequently, although the veteran questions the 
examiner's credentials and has explained the effects of his 
status as an alcoholic, the Board places high probative value 
on the VA opinion, which was nevertheless completed by a 
competent professional with regard to the specific intent of 
the claim, and which outweighs other evidence of record.        

Regrettably, the weight of the credible evidence demonstrates 
that the veteran's alcoholism was not proximately due to or 
the result of PTSD.   Therefore, service connection for 
alcoholism is not warranted.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for alcoholism as secondary to service-
connected PTSD is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


